PER CURIAM:
Appellant contends that the trial court erred in refusing to: (1) charge the jury that the Commonwealth had the burden of proving his non-authorization to possess and intend to deliver heroin, (2) grant his motion to compel the Commonwealth to disclose the identity of an informant, and (3) grant him seven individual peremptory challenges to the jury. We affirm.
(1) At trial, appellant did not put on any evidence tending to show that he was authorized to possess heroin. Because he failed to meet his burden of production, the court was correct in refusing to charge on the Commonwealth’s burden of persuasion. Commonwealth v. Sojourner, 268 Pa.Super. —, 408 A.2d 1108 (1979). (2) The issue regarding the informant’s identity is waived because it was not made until trial upon cross-examination of a Commonwealth witness. Commonwealth v. Bradshaw, 238 Pa.Super. 22, 30, 364 A.2d 702, 706 (1975). (3) Because there is no authority for multiplying the number of challenges to a jury by the number of persons jointly on trial, it was correct for the court to limit the total number of challenges to seven. 19 P.S. § 785; Commonwealth v. Weeden, 457 Pa. 436, 322 *528A.2d 343 (1974); Commonwealth v. Cohen, 203 Pa.Super. 34, 199 A.2d 139 (1964).
Judgment of sentence affirmed.